In re Carter, Clyde; — Plaintiff/s); applying for 2nd motion to enforce Action of this Court dated January 13, 1995; Parish of Orleans, Criminal District Court, No. 324-065, Div. “G”, to the Court of Appeal, Fourth Circuit, No. 94KW-1711.
Writ granted. The district court is ordered to comply with this Court’s prior order, see State ex rel. Carter v. State, 94-3088 (La. 4/8/96), 671 So.2d 330; State ex rel. Carter v. State, 94-3088 (La. 1/13/95), 649 So.2d 373, within thirty days. The district court is further ordered to provide this Court with proof of compliance.
MARCUS, J., not on panel.